          Case 1:21-cv-02552-JPC Document 83 Filed 06/14/21 Page 1 of 3




                            UNITED STATES DJSTRlCT COURT
                           SOUTHERN DISTRICT OF NEW YORK


 SILICON VALLEY BANK,

                        Plaintiff,
          vs.                                            21 Civ. 2552 (JPC)

 JES GLOBAL C/\PITAL GP Ill, LLC; and
 ELLIOT S. SMERLlNG,
                        Defendants.


                      IP RO POSED I FINAL JUDGMENT ON CONSENT
                        AS TO DEFENDANT ELLIOT S. SMERLlNG

                WHEREAS, plaintiff Silicon VaUey Bank ("SVB") filed the Compla int in this

action on March 24, 2021 alleging, among other things, claims against defendant Elliot S. SmerJi ng

for fraudulent in ducement (Count Il), conversion (Count III), and unjust enrichment (Count IV);

amt

                Wl fEREAS, the Complaint was duly served on Mr. Smerling by, among other

methods, acceptance of service of the Complaint by Mr. Smerling's 1..:ounsel; and

                Wl-:lEREAS, this Court has jurisdiction over the subject matter of this action and

personal jurisdiction over S VB and Mr. Smcrling in connection with the claims asserted in this

action; and

                WHEREAS, the parties consent to entry of a final judgment on the terms set fo1th

below; it is hereby

                ORDERED, DECREED, and ADJUDGED as follows:

                I.     T his Court has jurisdiction over the subject matter of this action and

personal jurisdiction over SVB and Mr. Smcrling in connectio n with the claims asserted in this

action.
           Case 1:21-cv-02552-JPC Document 83 Filed 06/14/21 Page 2 of 3




                 2.      Judgment is entered in favor of SVB and against Mr. Smcrling on Counts

II,   ru, and 1V of the Complaint.
                 3.      Judgment is entered in favor of   svn and against Mr. Smerling on Cotmts
II, 1II and IV in the amount of $79,957,322.65 plus interest.

                 4.      The parties shall bear their own costs, foes and expenses.

                 5.     The parties waive any and aU rights to appeal this Final Judgment on

Consent.


Dated:           May _ , 2021


Isl Lorin l. Reisner                               Isl   ~ /V e__
Lorin L. Reisner                                   Philip L. Reizenstein
Allan J. Arffa                                     Bhakti Kadiwar
Susanna M. Buergel                                 Alex Sola
Christopher L. Filburn                             REIZENSTEIN & ASSOCIATES P.A.
Kristina Bunting                                   2828 Coral Way, Suite 540
PAUL, WEISS, RIFKfND, WHARTON &                    Miami, FL 33 145
GARRISON LLP                                       Telephone: (305) 444-0755
1285 A venue of the Americas                       Fax: (305) 444-9277
New York, NY 10019-6064                            phi lreizcnstein@protonmai 1. com
Telephone: (2 12) 373-3000
Fax: (212) 757 3990
lrcisner@paulwciss.com

Attorneys for Silicon Valley Bank




                                                   2
        Case 1:21-cv-02552-JPC Document 83 Filed 06/14/21 Page 3 of 3

All prejudgment orders of attachment in this action shall remain in full force and effect until judgment in
favor of the Plaintiff is fully satisfied.


IT JS SO ORDERED.


Entered th.is _ 14 day of _ June
                            _ _ _, 2021.




                                           Honorable John P. Cronan
                                           U nited States District Judge




                                              3
